Case 2:18-ov-O7930-I\/|VL-.]CW Dooument 16-4 Filed 11/01/18 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF LOUISIANA

BETTY J. JoHNsoN
Plaimyj§

vs. CIVIL ACTION No. 2:18-cv-(}7930

INVESTOR EQUITIES, L.L.C.,
a Lonisiana limited liability company
doing business in the State of Louisiana,

SECTION S, MAG. 2

v\-,¢‘\./\_/\_/\_/\-/\./\_/\_/'v./\_/\-_/\_/\_¢'\_/

 

JUDGE MARY ANN VIAL
GRAYSTAR MORTGAGE, L.L.C., LEMMON
a Louisiana limited liability company
doing business in the State of Louisiana, MAGISTRATE JOSEPH C.
WILKINSON, JR.
MICHAEL BROWN,
Defendants.
ENTRY OF DEFAULT

 

lt appearing that the complaint Was filed in this case on August 20, 2018; that
the summons and complaint Were duly served upon the defendant, Michael Brown,
and no answer or other pleading has been filed by said defendant as required by law;
Therefore, upon request of the plaintiff, default is hereby entered against the
defendant, Miohael BroWnJ as provided in Rule 55 (a), Federal Rules of Civil

Prcoedure.

Williarn W. Blevins, Clerl< of Court

By:

 

Deputy Clerk

